DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the cancelation of claims 1-14 and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maunduit in view of Sai, and further in view of Clark (U.S. 2016/0200601).
Regarding claims 15 and 19, Maunduit teaches a smart cover for a tank which stores a fluid 104, comprising: a lid 200 mountable on a corresponding tank 102, the lid comprising a space sized and shaped for receiving a wireless remote monitoring system 212 therein, wherein the wireless remote monitoring system is operatively coupled to a level sensor (214, 216, 218) for sensing a level of a content contained in the corresponding tank and for generating a corresponding sensor level signal representative of the level of the content contained in the corresponding tank (see para. 0029, “The control unit 212 controls the transmission of the wireless signals and analyzes the signals to determine the material level”), 

Sai teaches a similar device wherein the cover 106 comprises a level gauge 108, and a processing system 110 which generates a corresponding signal wirelessly transmitted to a third party 118 (see figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Maunduit with the teaching of Sai in order to provide feedback from the sensor device to a user to better operate and maintain the tank.
Neither Maunduit nor Sai explicitly teach an attaching means for attaching the lid to the tank.
Clark teaches a bin 1104 configured to store a material 1112, which includes a hinged lid 1168 (see para. 0056) with a latch 1180 and catch 1184 (lock mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Maunduit, Sai, and Clark in order to secure the lid to the storage tank.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to teach the invention as set forth in claim 20, and the Examiner can find no teaching of the cover system, nor reasons within the cited prior art or on his own to combine the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMEL E WILLIAMS/Examiner, Art Unit 2855